Citation Nr: 1803916	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of food allergies.  

2.  Entitlement to service connection for epididymitis with varicocele.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981 and December 1982 to December 1998.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2016, the Veteran attended a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  Chronic food allergy residuals have been present since service.

2.  Chronic epididymitis and varicocele manifestations have been present since service.


CONCLUSIONS OF LAW

1.  Food allergies, with chronic residual manifestations were incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Epididymitis with varicocele was incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends service connection is warranted for food allergies because they originated on active duty.  The Veteran also initiated a claim for epididymitis with varicocele, which he asserts was incurred during active duty.  Initially, the Board notes that the resolution of these claims involves the application of identical law to similar facts.  As such, the issues will be addressed together.  

In the course of his March 18, 1977 and November 18, 1982 entrance examinations, the Veteran's skin and genitourinary systems were assessed as normal.  The Veteran's service treatment records (STRs) indicate he was initially treated for an allergic reaction in August 1994.  He was subsequently treated for skin hive breakouts again in January 1996, February 1998 and June 1998.  The Veteran has reported that following service he continued to experience skin breakouts.  Private treatment records from Allergy Testing Laboratory shows he underwent allergy testing on January 11, 2000.  At that time he was identified as having allergic reactions to milk, eggs, and wheat.  His private physician informed him that his skin breakouts were the result of these allergies.  

The Veteran's STRs also show he was noted to have a small left varicocele in a December 1990 treatment note.  The Veteran again complained of chronic perineal pain in a March 1995 note.  In August 1998, the Veteran reported experiencing an extremely painful epididymis.  His private treatment notes and February 2014 VA examination show he was diagnosed with epididymitis with varicocele.  During his October 2016 Board hearing, the Veteran reported he has experienced a chronic ongoing dull pain in his groin from his discharge to the present.   

The Board observes that during a February 2014 VA examination, the VA examiner found the Veteran's current food allergies and epididymitis were less likely than note incurred in service.  However, in support of her conclusions, the examiner indicated the Veteran's genitourinary issues resolved in service, and that he did not have a food allergy that was related to service.  The Board finds her conclusions to be insufficient, because the examiner cited to a lack of ongoing treatment to support a negative medical nexus opinion, and appears to have wholly disregarded the Veteran's competent reports of ongoing manifestations.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

Here, the Veteran has reported and his STRs confirm that he experienced hives in service, which persisted following service.  Eventually, his hives were linked to food allergies.  The Board notes that it has considered 38 C.F.R. § 3.380.  Specifically, this regulation indicates that seasonal or other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  However, in this case the Veteran has indicated he continues to experience outbreaks associated with his food allergies, and the likelihood that his skin manifestations will ever fully abate is low.  As such, the Board finds he does continue to experience intermittent, yet chronic ongoing manifestations associated with his food allergies.  In addition, as noted above, the Veteran has reported that he has experienced chronic ongoing left groin pain in his epididymis area.  The Board finds the Veteran competent to report such manifestations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence, as the Veteran is truly the only person capable of such observation.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and his manifestations in service.  The Veteran has competently and credibly reported that he experienced ongoing manifestations associated with his food allergies and epididymitis with varicocele in and since service.  In addition his treating clinician has attributed the Veteran's in-service hive breakouts to his food allergies.  Accordingly, a nexus to service is established for the claimed disabilities.    

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed food allergies and epididymitis with varicocele and his in-service manifestations is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for the claimed disabilities.


ORDER

Service connection for residuals of food allergies, to include recurrent skin hives, is granted.

Service connection for epididymitis with varicocele is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


